EXHIBIT 10.1
PHARMACY PURCHASE AGREEMENT
          THIS AGREEMENT is made effective the 2nd day of May, 2008, among
APOTHECARYRX, LLC, an Oklahoma limited liability company (the “Buyer”), PARKWAY
DRUGS, INC., an Illinois corporation (“Parkway”), REHN-HUERBINGER DRUG CO., an
Illinois corporation (“RHD Co.”), 666 DRUG COMPANY, an Illinois corporation
(“Drug Co.”), WILMETTE-HUERBINGER DRUG CO., an Illinois corporation (“WHD Co.”
and collectively with Parkway, RHD Co. and Drug Co., the “Sellers”), EDWARD FOX,
an individual (“Fox”), SIMPSON GOLD, an individual (“Gold”), LAWRENCE HORWITZ,
an individual (“Horwitz”), and STEVEN FEINERMAN, an individual (“Feinerman” and
together with Fox, Gold and Horwitz, collectively, the “Shareholders”).
B A C K G R O U N D :
A. The Sellers own and operate the pharmacy businesses located in or near
Glencoe, Illinois, Wilmette, Illinois and Chicago, Illinois, described at
Schedule “A” attached as a part hereof (collectively, whether one or more, the
“Business”).
B. Each Shareholder, or a trust for which such Shareholder is the trustee or
settlor, owns an interest in the Sellers as set forth in Exhibit “A” to the
Goodwill Protection Agreement attached hereto at Schedule “1.6.”
C. The Buyer desires to acquire and the Sellers desire to sell the Business by
the Buyer acquiring all assets, rights and properties owned by the Sellers which
are used in or related to the ownership, operation or maintenance of the
Business, other than the Excluded Assets (as hereinafter defined).
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1. Sale Agreement. Subject to the terms and conditions of this Agreement, the
Buyer agrees to purchase and the Sellers agree to sell all assets, rights and
property used in or related to the ownership, operation or maintenance of the
Business as of the date of this Agreement and the Closing Date (as hereafter
defined) or as otherwise provided herein, except for the Excluded Assets
(collectively, the “Assets”). The Assets will be transferred by the Sellers to
the Buyer on the Closing Date free and clear of all liens, claims and
encumbrances other than the Permitted Liens (as hereinafter defined). The Assets
include, without limitation:

  1.1.   Fixtures and Equipment. All tangible personal property other than
inventory, used in or related to the ownership, operation or maintenance of the
Business, including, without limitation, all equipment, furniture, trade
fixtures and the items listed at Schedule “1.1” attached as a part hereof.

Pharmacy Purchase Agreement
- Parkway Drugs



 



--------------------------------------------------------------------------------



 



  1.2.   Merchandise Inventory. All of the following inventory and supplies
located on the premises of the Business at the Time of Transfer (the
“Merchandise Inventory”): (a) all saleable prescription pharmaceutical inventory
except: (i) inventory that is damaged, has expired or will expire within ninety
(90) days following the Time of Transfer (as hereinafter defined);
(ii) non-wholesaler re-packed or misbranded pharmaceutical merchandise;
(iii) for each Business location, any prescription drug that has had no sales in
the year prior to the Time of Transfer that is not accepted by the Buyer in the
Buyer’s reasonable discretion; (iv) any other inventory not transferable due to
any applicable local, state or federal law (the items in parts (i) through
(iv) above are hereinafter referred to as the “Excluded Rx Inventory”); and
(v) inventory set aside for Will Call Prescriptions (as hereinafter defined in
paragraph 1.4); and (b) all other saleable merchandise.     1.3.   Contracts and
Leases. All of the Sellers’ interest in the contracts, leases and agreements
listed at Schedule “1.3” (the “Assigned Contracts”) and all other Contracts (as
hereinafter defined in paragraph 6.1.4) that are acceptable to the Buyer.    
1.4.   Will Call Receivables. The Will Call Receivables (as hereinafter defined
in paragraph 5.2).     1.5.   Intangible Property. Except for items in
subparagraphs (b) or (e) in this paragraph that are not assignable, all
intangible personal property used in or related to the ownership, operation, or
maintenance of the Business, including, without limitation: (a) the exclusive
right to all names (including the names “Parkway Drugs” and “Parkway Drugs,
Inc.”), telephone numbers, pager numbers, cellular and digital phone numbers,
internet web sites and electronic mail addresses, if any (the Sellers represent
that the Sellers own one website that is incomplete and not functioning); (b)
all permits, licenses, certificates and operating authorities necessary to
operate the Business, to the extent assignable; (c) all customer and prospective
customer lists including the exclusive use of such lists; (d) all books, records
and files, whether physical or electronic (other than corporate records and
minutebooks not used in the Business; and (e) all computer software, to the
extent assignable.     1.6.   Going Concern Assets. The covenant not to compete
and other going concern assets as set forth in the Goodwill Protection Agreement
in substantially the form attached at Schedule “1.6” as a part hereof (the
“Goodwill Protection Agreement”).

2. Excluded Assets. Notwithstanding anything to the contrary herein, the Assets
exclude all of the following (the “Excluded Assets”): (a) all of the Sellers’
cash, certificates of deposit, checks and coupons, except for a cash change fund
in the amount of $500.00 for each pharmacy location (the “Change Fund”); (b) all
accounts receivable, relating to operation of the Business prior to the Time of
Transfer other than the Will Call Receivables; (c) those items described at
Schedule “2” attached as a part hereof that the Sellers and the Shareholders
represent are not
Pharmacy Purchase Agreement
Parkway Drugs

- 2 -



--------------------------------------------------------------------------------



 



necessary for the ownership or operation of the Business; (d) the Excluded
Inventory; and (e) all life insurance policies.
3. Liabilities. The Sellers will be solely responsible for and will pay or
otherwise satisfy on or before the Closing Date all of the following that could
create a lien against any of the Assets except for the liens listed at Schedule
“3” attached as a part hereof (the “Permitted Liens”): (a) liabilities,
obligations and debts of the Sellers with respect to the Business in existence
as of the Closing Date; and (b) taxes (including sales and income taxes)
accruing from operation of the Business or actions taken by the Sellers prior to
and through the Closing Date. The Sellers will remain liable for and promptly
pay after the Closing Date the obligations creating the Permitted Liens. The
amount of the obligations under the Permitted Liens will be calculated (or
estimated if calculation is not possible) on or before the Closing Date and if
such amount exceeds $50,000.00, such amount will be paid into escrow from the
funds due under paragraph 4.1 to secure the release of the Permitted Liens
pursuant to an escrow agreement reasonably acceptable to all parties.
4. Purchase Price. Subject to the adjustments and prorations hereafter
described, the total purchase price to be paid by the Buyer to the Sellers for
the purchase of the Business is the amount equal to the sum of (the “Purchase
Price”): (a) Five Million Dollars ($5,000,000.00) (the “Base Price”); plus
(b) the Merchandise Inventory Price (as hereafter defined) calculated in
accordance with paragraph 5 of this Agreement; plus (c) the total amount of the
Will Call Receivables. The Purchase Price will be adjusted and paid as follows:

  4.1.   Cash at Closing. On the effective date of this Agreement, the Buyer
will deposit One Hundred Thousand Dollars ($100,000.00) with Chicago Title
Insurance Co. located at 171 North Clark Street, Chicago, Illinois, 60601-3294,
as earnest money (the “Earnest Money”), and the Earnest Money will be applied
towards the Purchase Price on the Closing Date. The parties agree that the
Earnest Money will become non-refundable in the event that the Buyer discusses
any aspect of the transaction contemplated by this Agreement with any of the
Sellers’ vendors or suppliers, or any employee of the Sellers other than the
Shareholders, except as provided for under the terms of this Agreement. On the
Closing Date, the Buyer will pay to RHD Co., as disbursement agent for the
Sellers in immediately available funds, as adjusted under paragraphs 4.3 and
4.4: (a) Three Million Four Hundred Thousand Dollars ($3,400,000.00); (b) all of
the Merchandise Inventory Price; and (c) all of the amount of the Will Call
Receivables.     4.2.   Seller Financing; Goodwill Protection. To satisfy the
balance of the Purchase Price, on the Closing Date, the Buyer will: (a) execute
and deliver a promissory note (the “Promissory Note”) in the amount equal to One
Million Four Hundred Thousand Dollars ($1,400,000.00) in favor of RHD Co.; and
(b) enter into the Goodwill Protection Agreement providing for payment of One
Hundred Thousand Dollars ($100,000.00) in the aggregate to Fox, Gold, Horwitz
and Feinerman as set forth therein. The Promissory Note will be secured by a
security agreement (the “Security Agreement” and collectively with the
Promissory Note, the “Financing Documents”), bear interest at 4.31% per annum,
be payable in blended installments of principal and interest with the first
payment of Five

Pharmacy Purchase Agreement
Parkway Drugs



- 3 -



--------------------------------------------------------------------------------



 



      Hundred Seven Thousand Four hundred Fifty-Nine Dollars ($507,459.00) due
on the first anniversary of the Promissory Note and thereafter in eight
(8) equal quarterly blended installments of principal and interest each in the
amount of $124,958, subject to the terms of the Promissory Note. The Financing
Documents will be in substantially the form set forth at Schedule “4.2” attached
as a part hereof.     4.3.   Adjustments. On the Closing Date, the amount to be
paid pursuant to paragraph 4.1 will be increased by the amount of the Change
Fund which is actually delivered to the Buyer.     4.4.   Prorations. On the
Closing Date, the amount to be paid pursuant to paragraph 4.1 will be adjusted
based on the proration of all rents (including ad valorem taxes and casualty
insurance), if any, and utilities for the month in which the Time of Transfer
occurs through the Time of Transfer (the “Prorations”). All accounts payable and
other liabilities incurred prior to the Time of Transfer will be the sole
responsibility of the Sellers. All accounts payable and other liabilities
incurred by the Buyer in connection with the Business on and after the Time of
Transfer will be the sole responsibility of the Buyer. All accounts receivable
arising prior to the Time of Transfer will remain the exclusive property of the
respective Sellers, as will the proceeds thereof. Each party shall, promptly
upon receipt, deliver to the other party copies of each relevant invoice, bill
or statement that may be in such party’s records.     4.5.   Allocation. The
Purchase Price will be allocated among the Assets as set forth at Schedule “4.5”
attached as a part hereof.

5. Inventory. The Merchandise Inventory and the Will Call Receivables will be
accounted for as follows:

  5.1.   Physical Inventory. At times agreeable to the parties prior to the
Closing Date, a physical inventory (the “Physical Inventory”) will be taken of
all Merchandise Inventory and supplies located at the Business. A separate
Physical Inventory will be conducted at each of the four business locations over
four consecutive days with no more than one location inventoried per day. The
Physical Inventory will be certified and taken by Progressive Inventory Service
(“Progressive”), provided that if Progressive cannot or will not agree in
writing within three (3) business days prior to the date the Physical Inventory
is scheduled that Progressive will furnish in writing values for the Merchandise
Inventory broken down by section and by shelf immediately following completion
of the Physical Inventory, then the Physical Inventory will be conducted by
another national inventory service selected mutually by the Buyer and the
Sellers. The Buyer will pay one-half of the cost of the Physical Inventory and
the Sellers will pay one-half of the cost of the Physical Inventory. The
Physical Inventory will be recorded on duplicate inventory sheets in the
presence of the Sellers and the Buyer or their representatives, and a copy of
such inventory sheets will be furnished to the Sellers and the Buyer upon
completion of the Physical Inventory. All Excluded

Pharmacy Purchase Agreement
Parkway Drugs



- 4 -



--------------------------------------------------------------------------------



 



      Rx Inventory or other merchandise that is not saleable (together, the
“Excluded Inventory”) will be excluded from the Physical Inventory and set
aside. The Sellers will have the right to remove all Excluded Inventory from the
Business within five (5) business days and to return the Excluded Inventory to
Vendors or send it to a reclamation center for processing. Any Excluded
Inventory not timely removed from the Business by the Sellers will be deemed
abandoned and the Buyer may dispose of the Excluded Inventory as the Buyer deems
appropriate and all proceeds from such disposition will belong to the Buyer. The
purchase price for the Merchandise Inventory (the “Merchandise Inventory Price”)
will be: (a) the actual cost paid by the Sellers for each item listed in the
Physical Inventory after all discounts and rebates received or to be received by
the Sellers are applied; plus (b) the actual cost to the Sellers of all
additional Merchandise Inventory received at each Business location after the
completion of the Physical Inventory at such location and prior to the Time of
Transfer, minus (c) the actual cost to the Sellers of all additional Merchandise
Inventory sold at each Business location after the completion of the Physical
Inventory at such location and prior to the Time of Transfer. The parties
anticipate that the amount of the Merchandise Inventory Price will be
approximately $2,500,000.00.     5.2.   Will Call Prescriptions. Progressive
will, during the Physical Inventory, separately account for all orders at the
Business for prescriptions placed but not paid for prior to the Time of Transfer
(“Will Call Prescriptions”) and determine the cash amount owed by customers for
Will Call Prescriptions (the “Will Call Receivables”) as of the Time of
Transfer.

6. Representations and Warranties. The parties represent and warrant to each
other as follows:

  6.1.   Sellers’ and Shareholders Representations and Warranties. As an
inducement to the Buyer to enter into this Agreement, the Sellers and the
Shareholders represent and warrant to the Buyer that as of the date of this
Agreement and the Closing Date:

  6.1.1.   Financial Statements. The Sellers have delivered to the Buyer the
unaudited financial statements for the Business for the periods ending December
31, 2005, December 31, 2006, December 31, 2007 and February 29, 2008. To the
knowledge of the Sellers, there has not been a material change (nor an event
which would result in any material change) in the Business, or in the results of
operation or financial condition of all of the Sellers taken as a whole since
February 29, 2008. The financial statements, copies of which are attached at
Schedule “6.1.1” as a part hereof, consist of a balance sheet and an income
statement without notes and other disclosures. The financial statements and
income statements are true and correct in all material respects and consistently
present fairly the financial condition and results of operations of the Business
at the dates thereof and for the respective periods then ended.

Pharmacy Purchase Agreement
Parkway Drugs

- 5 -



--------------------------------------------------------------------------------



 



  6.1.2.   Absence of Liabilities. Except for the obligations creating Permitted
Liens, obligations under contracts, whether or not assignable, and liabilities,
obligations and commitments that are not material and do not create a lien on
any of the Assets, the Sellers currently have no debt, liability, obligation or
commitment, absolute or contingent, known or unknown, relating to or connected
with the Business or the Assets other than: (a) those set forth (and not
exceeding the amounts so set forth) in the most recent financial statements
attached at Schedule “6.1.1” (the “Current Financial Statements”) and not
otherwise paid or discharged after the date thereof; (b) and those incurred in
the ordinary course of business from the effective date of the Current Financial
Statements, through the date of this Agreement or the Closing Date, as the case
may be, consistent with past practices. On the Closing Date, the Business will
have no claims, debts, liabilities, obligations, guaranties or commitments that
will or could create a lien or claim against any of the Assets or the Buyer,
except for obligations creating the Permitted Liens. The Assets will not be
subject to or liable for any claim, debt, liability, obligation, guaranty or
commitment immediately after the Closing Date, other than Permitted Liens and
those created by the Buyer. Any such claim, debt, liability, obligation,
guaranty or commitment upon the Assets existing on the Closing Date will be the
sole responsibility of the Sellers, and the Sellers and the Shareholders hereby
agree to indemnify and hold harmless the Buyer from the amount of any such
claim, debt, liability, obligation, guaranty or commitment affecting the Assets
existing as of the Closing Date. Further, the Sellers will discharge all
obligations under the Contracts required by the terms of such Contracts to be
discharged prior to the Time of Transfer.     6.1.3.   Title to Assets. The
Sellers own, possess and have good and marketable title to the Assets free and
clear of all mortgages, liens, leases, pledges, charges, encumbrances, equities,
easements, rights of way, covenants, conditions, restrictions or claims of every
nature and kind whatsoever, other than the Permitted Liens and those described
at Schedule “6.1.3.” The Assets constitute all the assets used in the Business
or necessary for the operation of the Business as currently operated. To the
knowledge of the Seller, the Merchandise Inventory is in good saleable
condition. All of the Assets that are tangible personal property are, to the
knowledge of the Sellers, in good operating condition and repair, and in sound
structural condition, reasonable wear and tear excepted.     6.1.4.   Contracts.
Schedule “6.1.4” is a true, correct and complete list (or description, in the
case of oral agreements) of all of the contracts, leases and agreements used in
or affecting the Business (the “Contracts”). Except as expressly disclosed to
the Buyer in Schedule “6.1.4”: (a) to the knowledge of the Sellers, the
Contracts are in full force and effect; (b) the Sellers are in full compliance
with all of the Sellers’ obligations and are not in default under the Contracts;
(c) to the knowledge of the Sellers, the

Pharmacy Purchase Agreement
Parkway Drugs

- 6 -



--------------------------------------------------------------------------------



 



      counterparty under each of the Contracts is in full compliance with all of
such party’s obligations under the Contracts; (d) to the knowledge of the
Sellers, no default exists under any of the Contracts; (e) to the knowledge of
the Sellers, no event of default or event which would become an event of default
with the giving of notice or passage of time has occurred; and (f) to the
knowledge of the Sellers, no condition presently exists which would give any
party to any contract the right to terminate such contract. There are no other
material contracts, leases, commitments or agreements in effect related to the
Assets or the Business other than those identified at Schedule “6.1.4.”    
6.1.5.   Legal Requirements. To the knowledge of the Sellers, each Seller:
(a) has all requisite power to own, lease and operate such Seller’s properties,
including, without limitation, the Assets of such Seller and to carry on such
Seller’s business as now being conducted; (b) is duly qualified to carry on such
Seller’s business in the State of Illinois; and (c) holds all required licenses
and permits for carrying on all aspects of such Seller’s business. The Sellers
have complied and will continue to comply with all applicable federal, state or
local statutes, laws and regulations including, without limitation, any
applicable building, zoning or other law, ordinance or regulation affecting the
operation of the Business.     6.1.6.   Zoning. To the knowledge of the Sellers,
the zoning and any applicable variances affecting the real property where the
Business is located permit the presently existing improvements and the
continuation of the Business as presently being conducted. To the knowledge of
the Sellers, neither the Sellers nor the Shareholders have received any notice
of any and there are no: (a) pending changes in statutes, regulations or local
laws (including zoning) that will render any part of the Business illegal;
(b) outstanding orders or notices pending from any local authority, governmental
body or governmental agency with respect to the Assets or the Business; or
(c) plans, studies or efforts by any governmental authority or agency or of any
non-governmental person or entity which in any way would materially affect all
or any portion of the Business or the Assets.     6.1.7.   Insurance. The
Sellers have and will maintain in full force and effect through the Closing Date
their respective insurance coverages existing on the date of this Agreement.    
6.1.8.   Environmental Issues. The Sellers have not, and to the knowledge of the
Sellers no other party has, disposed, deposited, discharged, placed or otherwise
caused any release of any hazardous or toxic materials, substances, pollutants,
contaminants or wastes at, on or near the real property and improvements where
each Business is located in contravention of any applicable federal, state or
local laws, rules or regulations.

Pharmacy Purchase Agreement
Parkway Drugs

- 7 -



--------------------------------------------------------------------------------



 



  6.1.9.   Consents and Approvals. Except as set forth at Schedule “6.1.9”
attached as a part hereof, the execution, delivery, performance and consummation
of this Agreement does not and will not: (a) violate, conflict with or
constitute a default or an event that, with notice or lapse of time or both,
would be a default, breach or violation under any term or provision of any
instrument, agreement, contract, commitment, license, promissory note,
conditional sales contract, indenture, mortgage, deed of trust, lease or other
agreement, instrument or arrangement to which any of the Sellers is a party or
by which any Seller, the Business or the Assets are bound; (b) violate, conflict
or constitute a breach of any statute, regulation or judicial or administrative
order, award, judgment or decree to which any Seller is a party or to which any
Seller, the Assets or the Business are bound or subject; or (c) result in the
creation or imposition of any adverse claim or interest, or any lien,
encumbrance, charge, equity or restriction of any nature whatever, upon or
affecting any Seller, the Business or the Assets.     6.1.10.   Litigation.
Except as set forth at Schedule “6.1.10,” there is no: (a) action, suit or
proceeding pending, or to the knowledge of the Sellers threatened, against any
of the Sellers, the Assets or the Business; or (b) proceeding, investigation,
charges, audit or inquiry pending, or to the knowledge of the Sellers
threatened, before or by any federal, state, municipal or other governmental
court, department, commission, board, bureau, agency or instrumentality which
could reasonably be expected to result in an adverse effect on any of the
Sellers, the Business or the Assets.     6.1.11.   Certain Employee Plans.
Except as set forth at Schedule “6.1.11,” the Sellers: (a) have no “employee
benefit plans,” as defined in the Employee Retirement Security Act of 1974, as
amended, including by way of example and not limitation, 401(k), Keogh, SEP and
health insurance plans; and (b) are not a party to any multi-employer plan.
Other than at-will employment agreements, there are no oral or written
employment or compensation agreements with any officers, directors, employees,
retired employees or former employees of any Seller.     6.1.12.   Computer
Systems. All computer software which is used in connection with the operation of
the Business is either proprietary or held pursuant to a valid, legal and
binding license agreement which is in full force and effect, and to the
knowledge of the Sellers no event has occurred which would constitute an event
of default under any applicable agreement or which, with the lapse of time, the
giving of notice or both, would constitute an event of default under any
applicable agreement. To the knowledge of the Sellers, other than written
industry standard license agreements, each such program or system is complete
and is not subject to any lien, claim, encumbrance, security interest, right,
restriction, option or purchase obligation held by any person.

Pharmacy Purchase Agreement
Parkway Drugs

- 8 -



--------------------------------------------------------------------------------



 



  6.1.13.   Taxes. All tax returns and reports of each of the Sellers required
by law to be filed have been filed or valid extensions have been obtained. The
returns which have been filed are, to the knowledge of the Sellers, true and
correct in all material respects and all taxes shown as due thereon have been
paid. All taxes and other governmental charges which are due and payable have
been paid and recorded in the appropriate accounting records. There is no
pending, or to the knowledge of the Sellers threatened, claim against any of the
Sellers for payment of additional taxes in excess of the amounts reflected on
such party’s books and financial statements. None of the Sellers has executed
any waiver of any statute of limitations against assessments of taxes.    
6.1.14.   Authority. The Sellers and the Shareholders have taken, or will take
prior to or on the Closing Date, all necessary action to authorize the
execution, delivery and performance of this Agreement and have adequate power,
authority and legal right to enter into, execute, deliver and perform this
Agreement and to consummate the transactions contemplated hereby. This Agreement
is legal, valid and binding with respect to each Seller and Shareholder and is
enforceable in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, moratorium, reorganization and
other laws affecting the enforcement of creditors’ rights generally and by
general principles of equity. On execution, delivery and performance of this
Agreement, including, without limitation, the completion of closing and payment
of the Purchase Price, in accordance with its terms, the Buyer will own the
Assets free of all claims, liens, encumbrances and liabilities, except for
Permitted Liens.     6.1.15.   Labor Relations. The Sellers and the Business
have not and are not now a party to any collective bargaining or other labor
contract. To the knowledge of the Sellers, except as set forth at Schedule
“6.1.15,” there has not been, there is not presently or existing and there has
not been any threat of: (a) any strike, slow down, picketing, work stoppage or
employee grievance process; (b) any proceeding against or affecting any of the
Business relating to the alleged violation of any federal, state, local,
municipal, foreign, international, multinational or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute or
treaty pertaining to labor relations or employment matters, including any charge
or complaint filed by an employee or union with the National Labor Relations
Board, the Equal Employment Opportunity Commission, or any comparable
governmental body, organizational activity, or other labor employment dispute
against or affecting any of the Business, their premises or the Assets; or
(c) any application for certification of a collective bargaining agent. To the
knowledge of the Sellers, no event has occurred or circumstances exist that
could provide the basis for any work stoppage or other labor dispute. There is
no lock out of any employees of any of the Sellers, and no such action is
contemplated by any of the Sellers. The Sellers and the Business have

Pharmacy Purchase Agreement
Parkway Drugs



- 9 -



--------------------------------------------------------------------------------



 



      complied in all respects with all legal requirements relating to the
employment, equal employment opportunity, non-discrimination, immigration,
wages, hours, benefits, collective bargaining, the payment of social security
and similar taxes, occupational safety and health and plant closings. Neither
the Sellers nor the Business is liable for the payment of any compensation,
damages, taxes, fines, penalties or other amounts, however designated, for
failure to comply with any of the foregoing.     6.1.16.   Full Disclosure. This
Agreement, any schedule referenced in or attached to this Agreement, any
document furnished to the Buyer under this Agreement or any certification
furnished to the Buyer under this Agreement does not contain any untrue
statement of a material fact and does not omit to state a material fact
necessary to make such statement, in the circumstances under which it was made,
not misleading. All of the representations, warranties and covenants in this
Agreement: (a) are true and correct as of the date made; (b) will be true and
correct (or will be supplemented in writing to make them true and correct) as of
the Closing Date; and (c) will not be waived, discharged, released, modified,
terminated or affected by any due diligence by the Buyer. For purposes of this
Agreement, when a statement is qualified by the phrase “to the knowledge of the
Sellers,” such phrase means: (y) the actual knowledge of any of the Sellers or
the Shareholders; and (z) the knowledge which any of the Sellers or
Shareholders, in the exercise of reasonable diligence, would obtain.

  6.2.   By Buyer. As an inducement to the Sellers and Shareholders to enter
into this Agreement, the Buyer hereby represents and warrants to the Sellers and
the Shareholders that as of the date of this Agreement and the Closing Date:

6.2.1. Organization. Buyer is a limited liability company, duly organized,
validly existing and in good standing under the Laws of the State of Oklahoma.
6.2.2. Authorization. Buyer has requisite power and authority to execute and
deliver this Agreement and consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the other agreements and documents
referenced herein and the consummation of the transactions contemplated hereby
and thereby have been duly and validly authorized by the managers of Buyer, and
no other proceeding on the part of Buyer is necessary to authorize the
execution, delivery and performance of this Agreement or the other agreements
and documents referenced herein or the consummation of the transactions
contemplated hereby or thereby. This Agreement has been, and such other
agreements and documents will be, duly executed and delivered by Buyer and,
assuming the valid execution and delivery by all counterparties thereto, will
constitute, a valid and binding agreement of Buyer enforceable against Buyer in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, moratorium, reorganization and other laws affecting the
enforcement of creditors’ rights generally and by general principals of equity.
Pharmacy Purchase Agreement
Parkway Drugs

- 10 -



--------------------------------------------------------------------------------



 



6.2.3. Consents and Approvals; No Violations; Governmental Filings. Neither the
execution, delivery or performance of this Agreement and the agreements and
documents referenced herein nor the consummation by Buyer of the transactions
contemplated hereby or thereby will (i) conflict with or result in any breach or
violation of any provision of the charter, articles of organization, operating
agreement or bylaws of Buyer, (ii) violate, conflict with or result in a default
(or any event which, with notice or lapse of time or both, would constitute a
default) under, or result in any termination, cancellation or acceleration, or
give rise to any such right of termination, cancellation or acceleration under,
any of the terms, conditions or provisions of any note, mortgage, other evidence
of indebtedness, guarantee, license, agreement, lease or other instrument or
obligation to which Buyer is a party or by which Buyer or any of its assets is
subject or by which any of them may be bound, (iii) violate any order,
injunction, decree, statute, rule or regulation applicable to Buyer or
(iv) result in the creation or imposition of any lien upon any properties,
assets or business of Buyer, other than liens in favor of the Buyer’s lenders.
6.2.4. Financial Statements. The Buyer has delivered to the Sellers and
Shareholders the most current audited financial statements of Buyer for the
period ending December 31, 2007. To the knowledge of Buyer, there has not been
any material adverse change (nor an event which would result in a material
adverse change) in the Buyer or its business, or as a result of the operation of
the Buyer since December 31, 2007. The financial statements of Buyer, copies of
which have been delivered to the Sellers, consist of a balance sheet, an income
statement along with notes and disclosures thereto. Such financial statements
are true and correct in all material respects, and have been prepared in
accordance with generally accepted accounting principles.
6.2.5. Full Disclosure. This Agreement, any schedule referenced in or attached
to this Agreement, any document furnished to the Sellers or the Shareholders
under this Agreement or any certification furnished to the Sellers and the
Shareholders under this Agreement do not contain any untrue statement of a
material fact and do not omit to state a material fact necessary to make such
statement, in the circumstances under which it was made, not misleading. All of
the representations, warranties and covenants of Buyer in this Agreement:
(a) are true and correct as of the date made; (b) will be true and correct as of
the Closing Date; and (c) will not be waived, discharged, released, modified,
terminated or affected by any due diligence by the Sellers or the Shareholders
on the Buyer. For purposes of this Agreement, when a statement is qualified by
the phrase “to the knowledge of the Buyer,” such phrase means: (y) the actual
knowledge of the officers of the Buyer; and (z) the knowledge which any of the
officers of the Buyer, in the exercise of reasonable diligence, could obtain.
7. Covenants. The parties agree to perform the following prior to the Closing
Date, unless time for performance is clearly indicated to be after the Closing
Date:
Pharmacy Purchase Agreement
Parkway Drugs

- 11 -



--------------------------------------------------------------------------------



 



  7.1.   Access to Information. During the period commencing on the date of this
Agreement and ending on the Closing Date, the Sellers and the Shareholders will
cause the officers, accountants and lawyers of the Business, to afford the Buyer
and the persons expected to enter into financing agreements with respect to the
Buyer’s acquisition and the authorized representatives of the foregoing, full
access during normal business hours to the books, records, accountants and
lawyers of the Business and the Sellers to make such investigation as the Buyer
desires regarding the Business, the Assets and the Sellers. The Sellers will
furnish such financial, operating data, information and responses as the Buyer
might reasonably request. The Sellers will furnish financial statements for the
Business for the month of March, 2008, as soon as such statements are prepared,
but in no event later than three (3) business days prior to the Closing Date,
and for the time period from April 1, 2008, through the Time of Transfer as soon
as such statements are prepared. The Buyer will not meet or engage in contact
with the employees of the Sellers (other than the Shareholders) until after the
Buyer’s financing arrangements are complete and then such meeting will occur
three (3) business days prior to the Closing Date at the Business at the
reasonable times designated by the Sellers. Notwithstanding the foregoing, the
Buyer shall inspect such books, records and Assets in a confidential manner at
time and locations approved by Sellers, which may be outside of business hours
of the Sellers.     7.2.   Conduct of Business. Prior to the Closing Date or the
termination of this Agreement, each Seller will operate such Seller’s Business
in a businesslike manner in accordance with such Seller’s prior practices and
will use such Seller’s commercially reasonable efforts to maintain and preserve
such Seller’s Business, the goodwill of all customers and good relations with
its employees. In addition, unless the Buyer otherwise consents in writing
(which consent will not be unreasonably withheld):

  7.2.1.   The Sellers will not: (a) transfer, sell, mortgage, pledge, encumber
or dispose of any of the Assets (other than the Merchandise Inventory) except to
unaffiliated third parties in the ordinary course of business for fair
consideration in an amount not less than the book value of such asset as
reflected in the Current Financial Statements; (b) transfer, sell, mortgage,
pledge, encumber or dispose of the Merchandise Inventory except at retail in the
ordinary course of business; (c) make or permit any amendment or termination of
any material contract, agreement, lease or commitment to which any of the
Sellers may be bound; (d) make any capital expenditures or commit to make any
capital expenditure or perform unfulfilled commitments to make capital
expenditures, whenever made or entered into, if such capital expenditures are in
excess of $5,000.00; or (e) incur any material amount of new indebtedness for
borrowed money or other obligations.     7.2.2.   Except in the ordinary course
of business, none of the Sellers will enter into any new employment agreement,
amend or extend any existing employment agreement, grant any severance pay,
termination pay or

Pharmacy Purchase Agreement
Parkway Drugs

- 12 -



--------------------------------------------------------------------------------



 



      increases in compensation, take any action to vest any overfunded benefits
in any benefit plan or adopt or amend any bonus, profit sharing, pension, stock
option or similar plan, trust or other arrangement.     7.2.3.   The Sellers
will not enter into any new labor or collective bargaining agreement or amend or
extend any existing labor or collective bargaining agreement.     7.2.4.   The
Sellers will not enter into any new supply agreement with any supplier of any of
the Merchandise Inventory or amend or extend any existing supply agreement.    
7.2.5.   The Sellers will not enter into any agreement, arrangement or
understanding involving the sale, transfer, assignment or other disposition of,
or grant a security interest in or optional rights to purchase or otherwise
acquire the Assets or the Business.     7.2.6.   The Sellers will not, and will
cause each of the Sellers’ representatives and affiliates not to, directly or
indirectly, solicit, initiate or encourage any inquiries or proposals from,
discuss or negotiate with, provide any non-public information to, or consider
the merits of any unsolicited inquiries or proposals from any person other than
the Buyer relating to any transaction involving the sale of the Business or the
Assets, or any merger, consolidation, business combination or similar
transaction involving the Business.     7.2.7.   The Sellers will not increase
regular (non “sale”) prices of any of the merchandise offered for sale at the
Business except as a direct result of an increase in the Sellers’ cost of such
merchandise and in the ordinary course of business.

  7.3.   Consents. The Sellers will reasonably cooperate with the Buyer to
obtain, all licenses, permits, consents, approvals, authorizations,
qualifications and orders of governmental authorities and parties to contracts
with the Sellers as are necessary for the consummation of the transactions
contemplated by this Agreement. However, no contract will be amended to increase
the amount payable thereunder and no burden to the Buyer or the Sellers (without
the Sellers’ consent) will be increased to obtain any consent, approval or
authorization.     7.4.   Employment. On the Closing Date, Fox, Gold, Horwitz
and Feinerman will enter into employment agreements with the Buyer or its
affiliates (the “Employment Agreements”) in substantially the forms attached at
Schedule “7.4.” The Sellers will terminate all employees of the Business
effective as of the Time of Transfer and be responsible for all claims by
employees arising prior to the Time of Transfer, including, without limitation,
compensation, accrued vacation, earned holiday pay, paid time off, severance
pay, termination pay, worker’s compensation, wrongful termination,
discrimination or harrassment. On the

Pharmacy Purchase Agreement
Parkway Drugs

- 13 -



--------------------------------------------------------------------------------



 



      Closing Date, the Buyer will have the right, but not the obligation, to
offer to employ those employees of the Business determined by the Buyer in the
Buyer’s sole discretion (other than the employees entering into the Employment
Agreements). The terms of employment for each such retained employee will be
determined by the Buyer. Following the Closing Date, the performance of each
employee who continues employment with the Buyer will be evaluated periodically
by the Buyer using such criteria as may be established from time to time by the
Buyer. Each Seller agrees to encourage the employees of such Seller selected by
the Buyer to continue their association with the Business, without additional
expense to the Sellers.

  7.5.   Leases. The Sellers and the Shareholders will use commercially
reasonable efforts to cause the landlord under each of the leases where the
Business is located (together whether one or more, the “Lease”) to assign each
Lease to the Buyer.     7.6.   Sellers’ Insurance. Each Seller will maintain
such Seller’s current insurance coverages on the Business through the Closing
Date.     7.7.   Conditions. The Sellers and the Shareholders will use
commercially reasonable efforts to cause the conditions in paragraph 8 to be
satisfied. The Buyer will use commercially reasonable efforts to cause the
conditions in paragraph 9 to be satisfied.     7.8.   Sales Tax Report. The
Sellers will timely file any sales tax report required to be filed with Illinois
tax authorities in connection with the consummation of this transaction.    
7.9.   Business Transition. As soon as practicable after the Closing Date, the
Buyer will apply for applicable state pharmacy and DEA licenses along with any
other permits or licenses required by state or local regulations, and obtain
agreements with third party payers necessary to collect reimbursement for
prescriptions dispensed and associated fees. On the Closing Date, the Sellers,
the Shareholders and the Buyer will enter into a Transition Agreement in the
form attached at Schedule “7.9” (the “Transition Agreement”), regarding the
Sellers’ management of the Business under the Sellers’ permits and licenses
after the Time of Transfer until the Buyer obtains all necessary permits and
licenses as therein provided.     7.10.   Collection of Accounts Receivable. All
notes and accounts receivable generated by the Business prior to the Time of
Transfer (including trade accounts receivable arising out of, and all monies due
in respect to, merchandise inventory or services sold by the Sellers prior to
the Time of Transfer or accounts receivable of the Sellers from their suppliers)
shall remain the property of the Sellers and are not purchased and sold
hereunder (such notes and accounts receivable of the Sellers being hereinafter
referred to as “Seller Receivables”). All notes and accounts receivable
generated by the Business after the Time of Transfer (the “Buyer Receivables”)
will be the property of the Buyer. The Buyer Receivables and the Seller
Receivables will hereinafter be collectively referred to as the

Pharmacy Purchase Agreement
Parkway Drugs

- 14 -



--------------------------------------------------------------------------------



 



      “Receivables.” For the first 45 days after the Closing Date, the Sellers
will collect all Receivables that are third party insurance payments and for the
first 60 days after the Closing Date, the Sellers will collect all Receivables
paid by individuals for house accounts. After such time periods, the Buyer will
collect the Receivables. The party collecting the Receivables (the “Collector”)
will handle the Receivables as follows:

  7.10.1.   In order to facilitate the collection and disbursement of
Receivables, an aged list of the Seller Receivables will be provided to the
Buyer on the Closing Date.     7.10.2.   Amounts received by the Collector in
payment of Receivables will be paid by the Collector as follows:

  (a)   Payments received for a designated Receivable will applied to such
Receivable. Amounts received by the Collector from a customer or supplier, who
has not paid a Seller Receivable and who owes an amount under a Buyer
Receivable, which amount is an open account or is not designated as being in
payment of a particular invoice, will be applied first to the payment of Seller
Receivables that are aged less than sixty (60) days, then to the payment of
Buyer Receivables, then to the payment of Seller Receivables aged more than
sixty (60) days.     (b)   Amounts received by the Collector in payment of
Receivables shall be deposited by the Collector in its bank account. The
Collector will keep open records reviewable by all other parties at anytime of
the receipt and disbursement of Receivables. On each and every Tuesday
subsequent to the Closing Date, the Collector will remit to the appropriate
party at the addresses set forth herein or such other address designated in
writing, payment in an amount equal to the amounts deposited during the previous
week which were in payment of Receivables applicable to such party and which
were deposited in the Collector’s bank account during the week ended the
preceding Friday. The Collector agrees to deposit items received for Receivables
as soon as reasonably possible. If any check received by the Collector in
payment of a Receivable is not honored by the bank on which it was drawn, the
Collector will notify the appropriate party and provide relevant bank
documentation.

  7.10.3.   The Collector will deliver to the other parties, by the tenth (10th)
day of each calendar month after the Closing Date in which the Collector
receives payment of Receivables, a list of the amounts received by the Collector
in payment of Receivables during the month preceding the month in which such
list is delivered.

Pharmacy Purchase Agreement
Parkway Drugs

- 15 -



--------------------------------------------------------------------------------



 



  7.10.4.   The Sellers may take such steps, as the Sellers, in their reasonable
discretion, deem advisable to collect the Seller Receivables, including, but not
limited to, telephone calls, statements of overdue amounts and the institution
of legal action against any customer or supplier which has not paid a Seller
Receivable when due. Notwithstanding the foregoing, the Sellers agree to give
the Buyer written notice three (3) business days prior to filing a lawsuit
against any customer of the Business, provided that such delay will not cause
harm to the Sellers. If delay will harm the Sellers, the Sellers may proceed
against a customer without delay, but will thereafter give prompt notice of such
action to the Buyer.     7.10.5.   Until the Seller Receivables have been paid
in full, the Buyer will provide one representative of the Sellers access, during
business hours, to the books of the Buyer pertaining to the collection of Seller
Receivables.     7.10.6.   No charge will be made or be due by either the Buyer
or Sellers for services rendered under this Section 7.10.     7.10.7.   The
Buyer will inform the appropriate Sellers on a monthly basis in the event that
any Will Call Prescription is cancelled or refused by any client or customer,
and the Buyer will then pay to such Seller the value of such pharmaceutical
inventory retained by the Buyer, net of the value of the Will Call Receivable
previously paid by the Buyer to the Sellers for such Will Call Prescription.    
7.10.8.   If any party receives payment of a Receivable that belongs to another
party, the receiving party will promptly remit payment of the Receivable to the
appropriate Collector.

8. The Buyer’s Conditions Precedent. If any of the following conditions are not
waived by the Buyer or satisfied on or before the Closing Date, the Buyer may
terminate this Agreement and receive a refund of the Earnest Money. The
obligation of the Buyer to consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver (subject to applicable law)
at or prior to the Closing Date of each of the following conditions: (a) no
preliminary or permanent injunction or other order will have been issued by any
court of competent jurisdiction or any regulatory body preventing consummation
of the transactions contemplated by this Agreement; (b) no action will have been
commenced or threatened against the Sellers, the Buyer or any of their
respective affiliates, associates, officers or directors seeking damages arising
from, to prevent or challenge the transactions contemplated by this Agreement;
(c) all key employees which the Buyer elects to retain pursuant to the terms of
paragraph 7.4 of this Agreement and who the Buyer agrees to compensate at
substantially the same level as currently compensated by the Sellers, will have
entered into an employment arrangement with the Buyer on terms satisfactory to
the Buyer; (d) all representations and warranties of the Sellers and the
Shareholders contained herein will be true and correct in all material respects
on and as of the Closing Date; (e) the Sellers and the Shareholders will have
performed or satisfied on and as of the Closing Date, all obligations,
covenants, agreements and conditions contained in this Agreement to be performed
or complied with by such Sellers and Shareholders; (f)there is no
Pharmacy Purchase Agreement
Parkway Drugs

- 16 -



--------------------------------------------------------------------------------



 



material adverse change, nor any event which would result in any material
adverse change, so far as can reasonably be foreseen, in the Business or in the
results of operations of the Business taken as a whole; (g) the Business will
not have incurred any material loss on or prior to the Closing Date that
adversely affects the operations of the Business, whether or not covered by
insurance; (h) all actions, proceedings, instruments and documents required to
carry out the transactions contemplated hereby will have been initiated,
completed, obtained or drafted to the reasonable satisfaction of Buyer’s
counsel, and the Sellers and the Shareholders will have delivered such
additional certificates and other documents as the Buyer reasonably requests
including, without limitation, such certificates of the Sellers and Shareholders
dated the Closing Date evidencing compliance with the conditions set forth in
this paragraph 8; (i) the Sellers will not be the subject of any order,
investigation or hearing by any regulatory authority or by the Illinois income
tax agency, the Internal Revenue Service, the Justice Department of the United
States or any public or private consumer protection or other agency, committee
or organization; (j) all landlords under the Leases will have approved the
assignment of the Leases to the Buyer or entered into new leases with the Buyer
on terms reasonably satisfactory to the Buyer, including, without limitation,
that the Leases will have a minimum remaining term of ten (10) years after the
Closing Date (including options).
9. Sellers’ Conditions Precedent. If any of the following conditions are not
waived by the Sellers and the Shareholders, or satisfied on or before the
Closing Date, the Sellers and the Shareholders may terminate this Agreement. The
obligation of the Sellers to consummate the transactions contemplated by this
Agreement is subject to the satisfaction, at or prior to the Closing Date, of
each of the following conditions, any or all of which may be waived in whole or
in part: (a) no preliminary or permanent injunction or other order will have
been issued by any court of competent jurisdiction or any governmental or
regulatory body preventing consummation of the transactions contemplated by this
Agreement; (b) no action will have been commenced or threatened against the
Sellers, the Shareholders, the Buyer or any of their respective affiliates,
associates, officers or directors seeking damages arising from, to prevent or to
challenge the transactions contemplated by this Agreement; (c) all
representations and warranties of the Buyer contained herein will be true and
correct in all material respects on and as of the Closing Date; and (d) the
Buyer will have performed in all material respects all obligations, agreements
and conditions contained in this Agreement to be performed or complied with by
the Buyer; (e) the Buyer will have delivered or caused to be delivered to the
Sellers and Shareholders each of the items specified in Section 10.1; (f) the
Buyer will not have any loss on or prior to the Closing Date not covered by
insurance that is materially adverse to the Buyer; (g) all actions, proceedings,
instruments and documents required to carry out the transactions contemplated
hereby will have been initiated, completed and obtained or drafted to the
reasonable satisfaction of counsel to the Sellers and the Buyer will have
delivered such additional certificates and documents as the Sellers reasonably
request including, without limitation, such certificates of the Buyer dated the
Closing Date evidencing compliance with the conditions set forth in this
Section 9; and (h) the relevant Shareholders and the Buyer shall have entered
into Employment Agreements substantially as set forth at Schedule 7.4.
10. The Closing. Unless extended as provided herein, this Agreement will be
consummated at 1:00 p.m. local time at a location near the Business agreed to by
the parties on or before the later of the following dates (the “Closing Date”):
(a) June 2, 2008; or (b) the first (1st) business day following the day on which
the last of the conditions set forth in paragraph 8 hereof is
Pharmacy Purchase Agreement
Parkway Drugs

- 17 -



--------------------------------------------------------------------------------



 



satisfied or waived. The Buyer or the Sellers may extend the Closing Date for up
to thirty (30) days for any reason by giving written notice to the other party
prior to the Buyer’s meeting with the Sellers’ employees.

  10.1.   The Buyer’s Deliveries. On the Closing Date, the Buyer will deliver or
cause to be delivered to the Sellers the following items (all documents will be
duly executed and acknowledged where required):

  10.1.1.   Payment. The cash portion of the Purchase Price as adjusted under
paragraphs 4.3 and 4.4;     10.1.2.   Financing Documents. The Financing
Documents;     10.1.3.   Goodwill Protection Agreement. The Goodwill Protection
Agreement;     10.1.4.   Employment Agreements. The Employment Agreements;    
10.1.5.   Transition Agreement. The Transition Agreement.     10.1.6.   Lease
Assignments. The Lease Assignments, provided the Buyer has not entered into new
Leases with the landlords;     10.1.7.   Evidence of Authority. Such
resolutions, certificates of good standing, incumbency certificates and other
evidence of authority with respect to the Buyer as might be reasonably requested
by the Sellers;     10.1.8.   Closing Memorandum. A memorandum setting forth the
items delivered and accounting for the payments made on the Closing Date; and  
  10.1.9.   Additional Documents. Such additional documents as might be
reasonably requested by the Sellers to consummate this Agreement.

  10.2.   Sellers’ Deliveries. On the Closing Date, the Sellers and the
Shareholders will deliver or cause to be delivered to the Buyer the following
items (all documents will be duly executed and acknowledged where required):

  10.2.1.   Assignment. Bills of sale, assignments and conveyances reasonably
acceptable to the Buyer necessary to convey to the Buyer all of the Sellers’
right, title and interest in and to all of the personal property comprising a
portion of the Assets, including, without limitation, original certificates of
title for any Assets that are automobiles or other personal property covered by
a certificate of title law;     10.2.2.   Goodwill Protection Agreement. The
Goodwill Protection Agreement;     10.2.3.   Employment Agreements. The
Employment Agreements;     10.2.4.   Transition Agreement. The Transition
Agreement.

Pharmacy Purchase Agreement
Parkway Drugs

- 18 -



--------------------------------------------------------------------------------



 



  10.2.5.   Lease Assignments. The Lease Assignments, provided the Buyer has not
entered into new Leases with the landlords;     10.2.6.   Documents; Keys. The
originals of all documents to be assigned to the Buyer, including, without
limitation, all contracts, books and records; all keys, combination locks and
other security devices located at the Business.     10.2.7.   Closing
Memorandum. A memorandum setting forth the items delivered and accounting for
the payments made on the Closing Date;     10.2.8.   Additional Documents. Such
additional documents as might be reasonably requested by the Buyer to consummate
this Agreement.

  10.3.   Possession. Possession of the Business and all of the Assets in
connection with the Business will be deemed to be delivered to the Buyer
effective 6:00 a.m. local time on the Closing Date (the “Time of Transfer”) free
from all parties claiming rights to possession of or having claims against the
Business and the Assets other than the Permitted Liens. In addition, with
respect to each Asset and the Business, risk of loss, damage, claim, liability
or other matter including, without limitation, all liabilities arising from any
accident, personal injury, death, property damage or other claim related to
operation of the Business will pass from the Sellers to the Buyer on the Closing
Date.     10.4.   Costs. The Sellers and the Shareholders will pay the following
closing costs: (a) the Sellers’ and Shareholders’ attorneys’ fees, accountants’
fees and fees of other advisors; (b) all sales taxes assessed in connection with
consummation of this transaction; and (c) any other charge imposed for the
transfer of any item comprising the Assets. The Buyer will pay the Buyer’s
attorneys’ fees, accountants’ fees and fees of other advisors.

11. Indemnification. The parties agree to indemnify each other as follows:

  11.1.   Sellers’ and Shareholders’ Indemnification. The Sellers and
Shareholders agree to pay, defend, indemnify, reimburse and hold harmless the
Buyer and the Buyer’s directors, officers, agents and employees (the “Buyer
Indemnified Parties”) for, from and against any loss, damage, diminution in
value, claim, liability, debt, obligation, expense or cost (including interest,
reasonable legal fees, and expenses of litigation and attorneys fees in
enforcing this indemnity) incurred, suffered, paid by or resulting to any of the
Buyer Indemnified Parties and which results from: (a) any breach or default in
any representation or warranty set forth in this Agreement or in the performance
by the Sellers or the Shareholders of any covenant or obligation set forth in
this Agreement which is not cured as provided in paragraph 14 of this Agreement;
and (b) any claims, demands, violations, actions, assessments, taxes, penalties,
fines, costs, expenses, obligations or other liabilities with respect to the
ownership, operation or maintenance of the Business or the Assets prior to the
Time of Transfer.

Pharmacy Purchase Agreement
Parkway Drugs

- 19 -



--------------------------------------------------------------------------------



 



  11.2.   Buyer’s Indemnification. The Buyer agrees to indemnify and hold
harmless the Sellers, the Shareholders and their respective officers, directors,
managers, employees, agents and members (collectively, the “Seller Indemnified
Parties”) against any loss, liability, deficiency, damage, expense or cost
(including interest, reasonable legal fees and expenses of litigation and
attorneys fees in enforcing this indemnity), whether or not actually incurred or
paid that the Seller Indemnified Parties may suffer, sustain or become subject
to, and which results from: (a) any breach or default in any representation or
warranty set forth in this Agreement or in the performance by the Buyer of any
covenant or obligation set forth in this Agreement which is not cured as
provided in paragraph 14 of this Agreement; and (b) any claims, demands,
violations, actions, assessments, taxes, penalties, fines, costs, expenses,
obligations or other liabilities with respect to the ownership, operation or
maintenance of the Business or the Assets after to the Time of Transfer.    
11.3.   Other Remedies. The remedies provided by this paragraph 11 are in
addition to, and not in lieu of, such other remedies as may be available under
applicable laws. Without limitation, the Buyer is entitled to enforce this
Agreement by specific enforcement without the necessity of demonstrating
inadequacy of damages or irreparable harm.     11.4.   Limitations.
Notwithstanding anything to the contrary herein contained: (a) the collective
total liability of the Sellers and the Shareholders for the matters described in
paragraph 11.1(a) above will not exceed $1,500,000.00; (b) the total liability
of the Buyer for the matters described in paragraph 11.2(a) above will not
exceed $1,500,000.00 (excluding the Buyer’s obligations under the Note and the
Goodwill Protection Agreement); (c) no obligation of the Sellers and the
Shareholders for indemnification under paragraph 11.1(a) above will be payable
until such time as the total of such losses payable exceed Fifty Thousand
Dollars ($50,000) in the aggregate, but then to the full extent of such losses
(including the first $50,000 of such losses) subject to the limitations in
subparagraphs (a) and (b) of this paragraph 11.4; and (d) no obligation of the
Buyer for indemnification under paragraph 11.2(a) above will be payable until
such time as the total of such losses payable exceed Fifty Thousand Dollars
($50,000) in the aggregate, but then to the full extent of such losses
(including the first $50,000 of such losses) subject to the limitations in
subparagraphs (a) and (b) of this paragraph 11.4.     11.5.   Payment. Upon the
determination of liability under this paragraph 11, the appropriate party shall
pay to the other, as the case may be, within ten days after such determination,
the amount of any claim for indemnification made hereunder. In the event that
the indemnified party is not paid in full for any such claim pursuant to the
foregoing provisions promptly after the other party’s obligation to indemnify
has been determined in accordance herewith, it shall have the rights to collect
same as provided by applicable law. Unpaid claims of parties to this Agreement
(and not third parties) will incur interest at a floating rate of interest equal
to the prime rate published from time to time in The Wall Street Journal.

Pharmacy Purchase Agreement
Parkway Drugs

- 20 -



--------------------------------------------------------------------------------



 



12. Set-Off. To secure the Sellers’ and the Shareholders obligations under this
Agreement, each Seller hereby grants to the Buyer a right of set-off upon and
against the Promissory Note, the Goodwill Protection Agreement, any rights of
such Seller under this Agreement and any and all amounts, proceeds, money or
other property of such Seller at any time held by the Buyer. On a default by the
Sellers or Shareholders to this Agreement which is not cured as provided in
paragraph 14 of this Agreement, the Buyer is authorized to appropriate, set-off
and apply the property for which a right of set-off is provided under this
paragraph 12 without further notice to the defaulting party.
13. Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned by: (a) mutual consent of the Sellers,
Shareholders and the Buyer; (b) the Buyer, if the Buyer is not in default and
the conditions set forth in paragraph 8 of this Agreement have not been
satisfied on or before the Closing Date; (c) the Sellers and the Shareholders,
if the Sellers and Shareholders are not in default, and the conditions precedent
set forth in paragraph 9 of this Agreement have not been satisfied on or before
the Closing Date; or(d) by either party if such party is not in default and the
transaction contemplated by this Agreement has not closed prior to August 1,
2008, in which case the Earnest Money will be returned to the Buyer if the Buyer
is not in default. In the event of termination, written notice thereof will be
given to the other party or parties specifying the provision pursuant to which
such termination is made. On termination pursuant to this paragraph 13, this
Agreement will become void and have no effect and there will be no liability
hereunder on the part of the Buyer or the Sellers or any of their respective
officers, directors, employees, agents, stockholders or principals.
14. Default. If a party fails to perform any obligation contained in this
Agreement, the party claiming default will serve written notice to the other
party specifying the nature of such default and demanding performance. If the
Sellers and Shareholders fails to comply with such written demand within ten
(10) days after receipt thereof, the Buyer will have the option to waive such
default, to demand specific performance, to exercise any other remedy available
at law or in equity, or to terminate this Agreement and receive a return of the
Earnest Money. If the Buyer fails to comply with such written demand within ten
(10) days after receipt thereof, the Sellers and the Shareholders will have the
option to elect one of the following remedies: (a) waive such default;
(b)terminate this Agreement and receive the Earnest Money as liquidated damages
whereupon the parties will be discharged from any further obligations and
liabilities under this Agreement; or (c) sue the Buyer for damages in which case
the Earnest Money will remain in escrow pending the conclusion of the lawsuit.
15. Miscellaneous. It is further agreed as follows:

  15.1.   Time. Time is of the essence of this Agreement.

  15.2.   Notices. Any notice, demand or communication required or permitted to
be given by any provision of this Agreement will be in writing and will be
deemed to have been given and received when delivered personally or by
telefacsimile to the party designated to receive such notice, or on the date
following the day sent by overnight courier, or on the third (3rd) business day
after the same is sent by certified mail, postage and charges prepaid, directed
to the following addresses or

Pharmacy Purchase Agreement
Parkway Drugs

- 21 -



--------------------------------------------------------------------------------



 



      to such other or additional addresses as any party might designate by
written notice to the other parties:

     
If to Buyer:
  Apothecary Rx, LLC
 
  Attn: Mr. Lewis P. Zeidner, President
 
  5500 Wayzata Boulevard, Suite 210
 
  Golden Valley, Minnesota 55416
 
  Fax: (763) 647-1137
 
   
With a copy to:
  Michael Meleen, Esquire
 
  Commercial Law Group, P.C.
 
  700 Oklahoma Tower
 
  210 Park Avenue
 
  Oklahoma City, Oklahoma 73102
 
  Fax: (405) 232-5553
 
   
To the Sellers:
  Rehn-Huerbinger Drug Company, Inc.
 
  Attn: Edward Fox
 
  7366 Lincoln Ave., Suite 408
 
  Lincolnwood, IL 60712
 
  Fax: (847) 673-2461
 
   
With a copy to:
  Terry L. Engel
 
  Deutsch, Levy & Engel, Chartered
 
  225 W. Washington Street, Suite. 1700
 
  Chicago, Illinois 60606
 
  Fax: (312) 346-1859

  15.3.   Representations and Warranties. The respective representations and
warranties of the Sellers, Shareholders and the Buyer contained herein or in any
certificates or other documents delivered prior to or at the Closing Date will
not be deemed waived or otherwise affected by any investigation made by any
party hereto. Each and every such representation and warranty will survive the
Closing Date and will not be terminated or extinguished for a period of eighteen
(18) months after the Closing Date, provided that no claim may be made hereunder
unless written notice of such claim is sent to the other parties within such
eighteen (18) month period. This paragraph 15.3 will have no effect on any other
obligations of the parties hereto, whether to be performed before or after the
Closing Date.     15.4.   Cooperation. Prior to and at all times following the
termination or closing of this Agreement, the parties agree to execute and
deliver, or cause to be executed and delivered, such documents and do, or cause
to be done, such other acts and things as might reasonably be requested by any
party to this Agreement to assure that the benefits of this Agreement are
realized by the parties.     15.5.   Press Release. Other than by the Buyer as
required by law with prior notice to the Sellers, neither party will issue any
press releases with regard to this transaction

Pharmacy Purchase Agreement
Parkway Drugs

- 22 -



--------------------------------------------------------------------------------



 



      without the consent of the other party (which consent will not be
unreasonably withheld). The Sellers and the Shareholders will refer all
inquiries concerning any transaction contemplated by this Agreement to the
Buyer.     15.6.   Headings. The paragraph headings contained in this Agreement
are for reference purposes only and are not intended to affect in any way the
meaning or interpretation of this Agreement.     15.7.   Entire Agreement. This
Agreement and any document executed in connection herewith on or after the date
of this Agreement (the “Other Documents”) constitute the entire agreement
between the parties with respect to the subject matter hereof and there are no
agreements, understandings, warranties or representations except as set forth
herein or in the Other Documents.     15.8.   Assignment. It is agreed that the
parties may not assign such party’s rights nor delegate such party’s duties
under this Agreement without the express written consent of the other parties to
this Agreement which consent will not be unreasonably withheld. Notwithstanding
the foregoing, the Buyer will be permitted to assign this Agreement for all or
part of the Assets to a wholly owned subsidiary provided the Buyer remains
liable for the performance of this Agreement and all representations, warranties
and covenants contained herein and shall remain obligated under this Agreement
and any other agreements, including, without limitation, the Promissory Note.  
  15.9.   Amendment. Neither this Agreement, nor any of the provisions hereof
can be changed, waived, discharged or terminated, except by an instrument in
writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.     15.10.   Severability. If any clause or
provision of this Agreement is illegal, invalid or unenforceable under any
present or future law, the remainder of this Agreement will not be affected
thereby. It is the intention of the parties that if any such provision is held
to be illegal, invalid or unenforceable, there will be added in lieu thereof a
provision as similar in terms to such provisions as is possible and to be legal,
valid and enforceable.     15.11.   Governing Law. This Agreement will be
interpreted, construed and enforced in accordance with the laws of the State of
Illinois, regardless of any applicable principles of conflicts of law. Any suit,
action or other proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby may be brought in any court of competent jurisdiction in
Chicago, Illinois, or the United States District Court sitting in Chicago,
Illinois, and each of the parties hereby consents to the jurisdiction of such
courts (and of the related appellate courts) in any objection which it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding in any such court or that any such suit, action or proceeding which
is brought in any such court has been brought in an

Pharmacy Purchase Agreement
Parkway Drugs

- 23 -



--------------------------------------------------------------------------------



 



      inconvenient forum. Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.     15.12.   Attorney Fees. If any party
institutes an action or proceeding against any other party relating to the
provisions of this Agreement, the party to such action or proceeding which does
not prevail will reimburse the prevailing party therein for the reasonable
expenses of attorneys’ fees and disbursements incurred by the prevailing party,
as determined by order of the Court.     15.13.   Waiver. Waiver of performance
of any obligation or term contained in this Agreement by any party, or waiver by
one party of the other’s default hereunder will not operate as a waiver of
performance of any other obligation or term of this Agreement or a future waiver
of the same obligation or a waiver of any future default.     15.14.  
Brokerage. The Sellers and Shareholders represent to the Buyer that the Sellers
and Shareholders have dealt with no broker in connection herewith other than
Sunbelt Business Brokers. The Sellers and Shareholders agree to pay all
commissions owed to Sunbelt Business Brokers and hold the Buyer harmless from
any claim for brokerage commissions asserted by Sunbelt Business Brokers and any
other party as a result of dealings with the Sellers or the Shareholders. The
Buyer represents that it has not dealt with any broker relative to the
transactions contemplated hereby and agrees to indemnify and hold the Sellers
and Shareholders harmless from any claim for brokerage commissions asserted by
any party as a result of dealings with the Buyer.     15.15.   Counterpart
Execution. This Agreement may be executed in counterparts, including by
telefacsimile, each of which will be deemed an original and all of which
together will constitute a single document.     15.16.   Confidentiality. The
agreements and covenants set forth in the Confidentiality Agreement attached
hereto as Schedule “15.16” shall remain in force to and until the occurrence of
the closing, except to the extent there is a conflict with this Agreement in
which case this Agreement will control and amend the Confidentiality Agreement.
All reference in the Confidentiality Agreement to “you,” “your” or the
“undersigned” are deemed to refer to the Buyer, and to the “Company” are deemed
to refer to the Sellers. All information disclosed to the Buyer under this
Agreement relating to the Business, the Sellers or the Shareholders is deemed to
be “Information” under the Confidentiality Agreement unless one of the
exceptions in paragraph 1 of the Confidentiality Agreement applies.

[Signature Pages Follow]
Pharmacy Purchase Agreement
Parkway Drugs

- 24 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO PHARMACY PURCHASE AGREEMENT
     IN WITNESS WHEREOF, this Agreement has been executed by the parties
effective the date first above written.

            The Sellers:

REHN-HUERBINGER DRUG CO., an Illinois
corporation
      By:  /S/ STEVEN FEINERMAN                             , President         
   

Pharmacy Purchase Agreement
Parkway Drugs

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO PHARMACY PURCHASE AGREEMENT
     IN WITNESS WHEREOF, this Agreement has been executed by the parties
effective the date first above written.

            The Sellers:

666 DRUG CO., an Illinois corporation
      By:  /S/ EDWARD FOX                             , President             

Pharmacy Purchase Agreement
Parkway Drugs

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO PHARMACY PURCHASE AGREEMENT
     IN WITNESS WHEREOF, this Agreement has been executed by the parties
effective the date first above written.

            The Sellers:

PARKWAY DRUGS, INC, an Illinois corporation
      By:  /S/ STEVEN FEINERMAN                             , President         
   

Pharmacy Purchase Agreement
Parkway Drugs

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO PHARMACY PURCHASE AGREEMENT
     IN WITNESS WHEREOF, this Agreement has been executed by the parties
effective the date first above written.

            The Sellers:

WILMETTE-HUERBINGER DRUG CO., an Illinois
corporation
      By:  /S/ LAWRANCE J. HORWITZ                             , President     
       

Pharmacy Purchase Agreement
Parkway Drugs

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO PHARMACY PURCHASE AGREEMENT
     IN WITNESS WHEREOF, this Agreement has been executed by the parties
effective the date first above written.

            The Shareholders:
      /S/ EDWARD COX       EDWARD FOX, individually           

Pharmacy Purchase Agreement
Parkway Drugs

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO PHARMACY PURCHASE AGREEMENT
     IN WITNESS WHEREOF, this Agreement has been executed by the parties
effective the date first above written.

            The Shareholders:
      /S/ SIMPSON GOLD       SIMPSON GOLD, individually           

Pharmacy Purchase Agreement
Parkway Drugs

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO PHARMACY PURCHASE AGREEMENT
     IN WITNESS WHEREOF, this Agreement has been executed by the parties
effective the date first above written.

            The Shareholders:
      /S/ LAWRENCE HORWITZ       LAWRENCE HORWITZ, individually           

Pharmacy Purchase Agreement
Parkway Drugs

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO PHARMACY PURCHASE AGREEMENT
     IN WITNESS WHEREOF, this Agreement has been executed by the parties
effective the date first above written.

            The Shareholders: 

    /S/ STEVEN FEINERMAN       STEVEN FEINERMAN, individually           

Pharmacy Purchase Agreement
Parkway Drugs

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO PHARMACY PURCHASE AGREEMENT
     IN WITNESS WHEREOF, this Agreement has been executed by the parties
effective the date first above written.

            APOTHECARYRX, LLC, an Oklahoma limited
liability company
      By /S/ LEWIS P. ZEIDNER            Lewis P. Zeidner, President
      (the“Buyer”)     

Pharmacy Purchase Agreement
Parkway Drugs

 



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule “A”
  -   Business
Schedule “1.1”
  -   Equipment
Schedule “1.3”
  -   Assigned Contracts
Schedule “1.6”
  -   Goodwill Protection Agreement
Schedule “2”
  -   Excluded Assets
Schedule “3”
  -   Permitted Liens
Schedule “4.2”
  -   Financing Documents
Schedule “4.5”
  -   Allocation of Purchase Price
Schedule “6.1.1”
  -   Financial Statements
Schedule “6.1.3”
  -   Liens
Schedule “6.1.4”
  -   Contracts
Schedule “6.1.9”
  -   Consents and Approvals
Schedule “6.1.10”
  -   Litigation
Schedule “6.1.11”
  -   Certain Employee Plans
Schedule “6.1.15”
  -   Labor Issues
Schedule “7.4”
  -   Employment Agreements
Schedule “7.9”
  -   Transition Agreement
Schedule “15.16”
  -   Confidentiality Agreement

Pharmacy Purchase Agreement
Parkway Drugs

 